Citation Nr: 1146686	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for squamous cell carcinoma of the right tonsil, status post resection.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, a panic disorder, generalized anxiety disorder, posttraumatic stress disorder (PTSD), and dysthymia.  

5.  Entitlement to a disability rating in excess of 10 percent for chronic fatigue syndrome (CFS).

6.  Entitlement to a disability rating in excess of 10 percent for a low back disability from July 11, 2008, to August 29, 2011.

7.  Entitlement to a disability rating in excess of 10 percent for a low back disability from August 30, 2011, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to January 1985 and from October 1986 to April 1991, to include service in the Southwest theater of operations.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007, February 2009, and March 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

As an initial matter, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) held that a claim for service connection for PTSD encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the medical evidence shows that the Veteran has been diagnosed with numerous psychiatric disorders, to include major depressive disorder, an anxiety disorder, and PTSD, the Board has characterized her claim as one for an acquired psychiatric disorder in accordance with Clemons, as reflected above.

The issue of service connection for an acquired psychiatric disorder and the issues of increased disability ratings for CFS and for a low back disability from August 30, 2011, to the present are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 30, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her appeal for the claims of service connection for a cervical spine disorder, bilateral CTS, and status post carcinoma of the right tonsil.

2.  The preponderance of the evidence dated from July 11, 2008, to August 29, 2011, does not show that the Veteran's service-connected low back disability was primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of thoracolumbar spine range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the preponderance of the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to her low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a cervical spine disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for bilateral carpal tunnel syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal for entitlement to service connection for status post squamous cell carcinoma of the right tonsil by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  From July 11, 2008 to August 29, 2011, the criteria for a disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.41, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During the August 2011 video conference hearing, prior to promulgation of a decision in the appeal, the Veteran notified the undersigned Veterans Law Judge of her desire to withdraw her appeal as to the issues of entitlement to service connection for a cervical spine disorder, bilateral CTS, and carcinoma of the right tonsil.    

As the Veteran has withdrawn the appeal as to the issues of entitlement to service connection for a cervical spine disorder, bilateral CTS, and carcinoma of the right tonsil, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to these claims, and they are dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

The Veteran was notified of the information and evidence necessary to substantiate her claim by way of a June 2010 Statement of the Case.  Essentially, VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the June 2010 Statement of the Case.  Specifically, VA informed the Veteran of the necessity of providing medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on her employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Subsequently, her claim was readjudicated by way of a May 2011 Supplemental Statement of the Case.

The Board notes that the Veteran was not provided Dingess notice specifically for her increased rating claim for the low back disability.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.

The duty to assist also has been fulfilled, as VA and private medical records  relevant to these claims have been requested and obtained and the Veteran has been provided with a VA examination for her low back disability.  The Board finds that the available medical evidence is sufficient for an adequate determination of her claims.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Low Back Disability from July 11, 2008, to August 29, 2011

The Veteran contends that her low back disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  By way of brief history, the RO granted service connection for the low back disability in a July 2008 rating decision, and assigned a 10 percent disability effective from March 14, 2005.  Thereafter, she filed a claim for an increased rating for her low back disability.  Throughout the appeal, the low back disability has been rated under Diagnostic Code 5242.  See 38. C.F.R. § 4.71a, Diagnostic Code 5242.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5242 used for the evaluation of degenerative arthritis of the spine.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Another Diagnostic Code that is also considered in this case is Diagnostic Code 5243 for intervertebral disc syndrome.  See  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Included in the claims file is a February 2008 private medical examination associated with the Veteran's claim for Social Security benefits.  The examination report documents her report of intermittent pain in her lower back, with radiation into her right hip.  The physical examination revealed no gross muscle asymmetry.  Tenderness was noted with palpation of the L1 through L5 paravertebral musculature.  Flexion was demonstrated to 90 degrees, without muscle spasm.  Right and left lateral flexion was to 25 degrees, and right and left lateral rotation was to 20 degrees.  The Veteran's peripheral pulses were characterized as strong at 2/2+.  She was able to do a voluntary squat to stand maneuver to approximately 2/3 of the way down prior to complaining of tightness in her lower back, hips, knees, feet, and ankles.  The neurological examination revealed bilateral equal upper and lower limb strengths, bilateral, equal deep tendon reflexes, and a normal Babinski test.  The Veteran was able to perform a straightaway, tandem, and heel-to-toe walks and presented with a  slight, limping, antalgic gait.  She did not use any assistive devices for ambulation.  She was essentially diagnosed with pain in multiple joints, all worse in cold or rainy weather, accompanied by stiffness and fatigue.  

The Veteran's VA medical records show treatment for her low back symptomatology.  Treatment records dated in August 2008 document her reports of low back pain after suffering a fall.  On a physical examination she was noted to have some bruising and swelling, along with pain in her lower back.  An associated radiological examination of the lumbar spine was negative for acute abnormalities.  

A review of the claims file shows that the Veteran underwent a VA spine examination in August 2008.  She reported that her low back symptomatology was manifested by constant, sharp and aching pain that occurred daily.  Flare ups were reported to occur on a weekly basis, and were precipitated by "trying to do too much," prolonged walking and sitting.  The Veteran reported that she needed to rest during flare ups of her low back symptomatology.  She also stated that her pain radiated into her left hip.  The Veteran denied a history of fatigue, decreased motion, stiffness, weakness, or spasms.  Additionally, she denied experiencing any bladder or bowel symptoms, but reported having numbness and paresthesias.  The examiner noted that her reported numbness was related to her nonservice-connected CTS.  Although she was noted to have a history of falls, this phenomena was attributed to syncopal episodes.  The Veteran denied any incapacitating episodes due to her low back disability during the previous twelve months.

On the physical examination, the Veteran presented with a normal posture and antalgic gait.  There were no abnormal spinal curvatures observed.  The detailed motor examination was negative for evidence of any impairments and there was no evidence of abnormal muscle tone or muscle atrophy.  The examiner determined that the Veteran's thoracolumbar spine was not ankylosed.  Testing of the range of motion of the thoracolumbar spine revealed flexion from 0 to 90 degrees, with pain beginning at 70 degrees.  Pain was noted with flexion following repetitive use, and the limitation of motion on repetitive use was reported as 0 to 80 degrees.  The Veteran demonstrated extension from 0 to 25 degrees, with pain beginning at 20 degrees.  Pain was noted with extension following repetitive use; however there was no additional loss of motion.  Bilateral flexion and bilateral rotation were both from 0 to 30 degrees, with pain beginning at 30 degrees.  Pain was noted with bilateral flexion and extension following repetitive use, without any additional loss of motion.  The Lasegue's sign was negative.  The examiner noted that an August 2008 VA radiological examination of the Veteran's lumbar spine revealed no acute abnormalities.  

Following the examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran was not employed, due to multiple medical problems.  The examiner determined that the Veteran's lumbar spine disability affected her usual daily activities, in that the Veteran experienced pain with prolonged sitting and standing.  

Associated with the claims file are the Veteran's private medical records showing that she underwent evaluations for her low back disability.  An July 2011 private magnetic resonance imaging (MRI) scan revealed postsurgical and degenerative changes of the lumbar spine.

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's low back disability is not warranted.  As previously noted, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  None of the evidence of record reports a range of motion indicative of a 20 percent disability rating.  The February 2008 private medical evaluation report shows that the Veteran demonstrated thoracolumbar flexion to 90 degrees, with no mention of pain.  Similarly, forward flexion was measured during the August 2008 VA examination as to 90 degrees, with pain beginning at 70 degrees and the combined range of motion of the thoracolumbar spine totaled 210 degrees.  Moreover, none of the medical evidence of record shows scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, an initial disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of low back pain, with flare-ups occurring weekly.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's spinal disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the August 2008 examination revealed additional limitation of the Veteran's lumbar spine flexion on repetitive use and pain with range of motion testing.   However, even accounting for the limitations of her lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 20 percent disability rating.  The Board finds that the currently assigned 10 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months. In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Although the Veteran has consistently reported, and medical evidence reflects, that she experiences pain radiating into her right hip, such pain is part and parcel of the assigned ratings in that no neurological dysfunction - such as numbness or paralysis - has been attributed to her service-connected low back disability.   Indeed, the February 2002 private examination and August 2008 VA examination were essentially negative for objective evidence of any neurological abnormalities.  Thus, there is no objective medical evidence attributing the Veteran's reported right-sided neurologic abnormality to the service-connected low back disorder that is not already contemplated by the assigned ratings.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

The Board has also considered the Veteran's statements that her low back disability is more severe than what is reflected by the disability rating upheld herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability relating to a low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which her disability is evaluated.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating assigned herein for the low back disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, while a higher rating is available for the Veteran's disability, her symptomatology simply does not meet the criteria for a higher rating at any time during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, 21 Vet. App.505 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to service connection for a cervical spine disorder is dismissed without prejudice.

The claim for entitlement to service connection for bilateral CTS is dismissed without prejudice.

The claim for entitlement to service connection for right tonsil squamous cell carcinoma is dismissed without prejudice.

Entitlement to a disability rating in excess of 10 percent for a low back disability from July 11, 2008, to August 29, 2011, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).




Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially claims that she has a psychiatric disorder that is related to her military service.  She generally claims that she began to experience psychiatric symptomatology following her return from service in the Persian Gulf.  She also claims that she currently has PTSD as a result of this service, and has identified her in-service stressors as seeing dead bodies and being in close proximity to exploding land mines.  

Having reviewed the medical evidence of record, the Board finds that additional development is needed with respect to the Veteran's claim.  

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

As an initial matter, the Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

During the course of the appeal VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a service member's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from service members who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a service member experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the service member's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Currently, it is unclear from the medical evidence of record as to the exact nature and etiology of the claimed acquired psychiatric disorder.  Specifically, it is unclear as to the exact nature of the Veteran's psychiatric disorder, as the VA and private medical records show that she has been diagnosed with major depressive disorder, an anxiety disorder, PTSD, a panic disorder, and dysthymia.  See September 1994 VA treatment record; November 2005 VA neuropsychiatric examination report; January 2008 VA CFS examination report; and June 2010 diagnostic letter from A.H., M.D.  However, it is unclear whether the Veteran currently has a DSM-IV PTSD diagnosis.  Although the medical evidence generally includes her reports that her psychiatric symptoms began following her return from service in the Persian Gulf, she also reported during a November 2005 VA neuropsychiatric examination that her symptoms began following a domestic violence incident involving a family member.  Essentially, the medical evidence of record does not provide a clear picture of the exact nature and onset of the Veteran's claimed psychiatric disorder(s).  

Additionally, it is unclear from the medical evidence whether the Veteran currently has a psychiatric disorder that is separate and apart from her service-connected CFS, whether her psychiatric symptomatology is attributable to her CFS, or whether a separate psychiatric disorder is attributable to her other service-connected disabilities.  Indeed, the Veteran underwent a VA CFS examination in November 2005, at which time her CFS was noted to be manifested by depression.  She was also diagnosed with major depressive disorder and an generalized anxiety disorder following a November 2005 VA neuropsychiatric examination.  The examiner essentially concluded that he could not rule in or rule out a diagnosis of Gulf War syndrome, but that if the Veteran's numerous physical problems could be connected to her military service, then it would be at least as likely as not that her depression was service-connectable as well.  However, it is unclear from this opinion whether the Veteran's psychiatric symptomatology constitutes a separate disability that is related to her military service or whether her symptoms are part and parcel of her service-connected CFS disability.  Similarly, the Veteran underwent a VA CFS examination in November 2008, at which time the examiner concluded that the Veteran had multiple medical and psychiatric diagnoses that confounded the evaluation of her the effects of her CFS; the examiner did not provide a clear opinion regarding whether the Veteran's service-connected CFS was manifested by psychiatric symptomatology or whether she had a separate psychiatric disorder that was related to her military service or to her service-connected disability.  Finally, the Veteran submitted a September 2011 opinion from her private physician that her "emotional conditions" were made worse by her chronic pain.  Given all of these factors, the exact nature and etiology of the Veteran's current psychiatric disorder(s) is unclear.

In light of the foregoing, the Board finds that additional development is necessary to determine the exact nature and etiology of the Veteran's current psychiatric symptomatology.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional information in order to make a determination as whether the Veteran currently has a separate psychiatric disorder(s), unrelated to her service-connected CFS, whether she currently has a separate psychiatric disorder attributable a service-connected disability, or whether her symptomatology is part and parcel of her service-connected CFS.  As such, on remand, the Veteran should be afforded a VA examination to address these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Increased Disability Rating for CFS and for a Low Back Disorder from 

Because of the additional development noted above, the Board is also now deferring appellate consideration of the issue of an increased rating for the Veteran's service-connected CFS.  As discussed above, it is unclear from the evidence of record whether her psychiatric symptomatology is part and parcel of her CFS disability.  Essentially, the grant of service connection for an acquired psychiatric disorder that is separate and distinct from psychiatric signs and symptoms associated with CFS may have an impact on the evaluation of the degree of severity of the CFS.  Thus, the Board finds that the claim for an increased rating for CFS is "inextricably intertwined" with the claim for entitlement to service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  Accordingly, the claim for an increased rating for CFS must be remanded along with the claim for service connection for an acquired psychiatric disorder.  

Moreover, the Veteran has essentially asserted that her service-connected CFS and low back disabilities have gotten worse since the disabilities were last evaluated during VA examinations.  The claims file reflects that she last underwent VA examinations to assess her service-connected CFS and low back disabilities in January 2008 and August 2008, respectively.  During the August 2011 hearing, the Veteran testified that her CFS and low back disabilities had gotten worse, had she had increased difficulty getting around.  Subsequently, she submitted private treatment records showing treatment for her disabilities as recently as September 2011.  In light of the fact that the Veteran's assertions as to the increased severity of  the claimed disorders, and additional medical records now of record, the Board finds that contemporaneous examinations are warranted to determine the current severity of the Veteran's service-connected CFS and low back disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  In addition, the duty to assist requires a medical examination when such examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.

The examiner shall address the following: 

(a)  The examiner shall identify all current psychiatric diagnoses, to include PTSD.  In so doing, the examiner must specifically comment on whether the Veteran has a separately diagnosed psychiatric disorder(s) or whether her psychiatric symptomatology is a manifestation of her service-connected CFS.

(b)  If the Veteran is found to have a psychiatric disorder separate from her service-connected CFS, the examiner shall specifically comment on whether on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressor relates to the Veteran's fear of in- service hostile military or terrorist activity.

(c)  The examiner shall opine as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disability (found to be separate from the diagnosed CFS disability), including the currently claimed PTSD, is related to the Veteran's military service or to a service-connected disability.  In doing so, the examiner must acknowledge and discuss any reports of a continuity of psychiatric symptoms since service or any psychiatric symptomatology documented in the Veteran's service treatment records.

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and severity of her service-connected CFS.  The Veteran's VA claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  

The examiner must identify all symptomatology attributable to the Veteran's service-connected CFS.  In particular, the examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected CFS, and that which is attributable to any other diagnosed physical or mental disorder.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  The examiner must indicate if the Veteran is currently taking continuous medication to treat her CFS.  The examiner must also note the duration and frequency of any incapacitating episodes requiring bed rest and treatment by a physician.  A report should be prepared and associated with the Veteran's VA claims folder.  

Additionally, the examiner must comment on the impact of the Veteran's CFS disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.  The examiner shall discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  Thereafter, the RO/AMC shall schedule the Veteran for an appropriate examination to ascertain the severity and manifestations of his service-connected low back disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner shall review all pertinent records associated with the claims file, and following this review and examination, the examiner shall report all complaints and clinical findings pertaining to the Veteran's back disability in detail.  The examiner is asked to address the following:

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b)  Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c)  Identify any associated neurological disorders associated with the service-connected low back disorder.  The severity of each neurological sign and symptom should be reported.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the associated nerve.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether the intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner shall provide a clear rationale for all opinions expressed, to include a discussion of the facts and medical principles involved.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


